Order entered November 7, 2013




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-13-00502-CR

                              KELLY LAURA SIXTOS, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 265th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F12-59374-r

                                              ORDER
       The Court ORDERS court reporter Mary Snider to file, within FIFTEEN DAYS of the

date of this order, a supplemental record containing State’s Exhibit no. 1, a video.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Mary

Snider, official court reporter of the 265th Judicial District Court, and to counsel for all parties.


                                                         /s/   LANA MYERS
                                                               JUSTICE